Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 29, 2021.




                                        In The

                        Fourteenth Court of Appeals

                                 NO. 14-21-00150-CV



                               IN RE N.B.G., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2021-14923

                          MEMORANDUM OPINION

      On March 22, 2021, relator N.B.G. filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Sandra Peake, presiding
judge of the 257th District Court of Harris County, to grant relator’s petition for writ
of habeas corpus for the return of a child.
      The trial court has ordered that the child be returned to relator, and a writ of
attachment for law enforcement to take the body of the child and return the child to
relator is pending. Relator’s request for relief from this court is now moot.

      Accordingly, relator’s petition for writ of mandamus is dismissed.


                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




                                          2